DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on September 24, 2021.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1-20 are currently pending.  Claims 1, 6-8, and 13-15 have been amended.  Claims 1-20  have been examined in this application.  

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
The previous rejection of claims 1-20 under 35 USC 112(b) has been withdrawn in view of Applicant’s amendments.  
Regarding the rejection of claims 1-20 under 35 USC 101, Applicant’s arguments have been fully considered but they are not persuasive for the reasons set forth infra.  The Examiner respectfully notes that the limitation “communicating, in the improved user interface, the importance of specifying the value in conjunction with providing, in the improved user interface, an interactive user interface element for specifying the value with respect to the listing without receiving a request to search the listings of items in an additional user interface separate from the improved user interface” has been rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) and has been interpreted accordingly.
Applicant’s remaining arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1-20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre- AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, and similarly claims 8 and 13, recite "communicating, in the improved user interface, the importance of specifying the value in conjunction with providing, in the improved user interface, an interactive user interface element for specifying the value with respect to the listing without receiving a request to search the listings of items in an additional user interface separate from the improved user interface." 
The recited subject matter of claim 1 does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which the Applicant actually had possession of at the time of the invention. A review of the disclosure does not reveal the manner in which the importance of specifying the value is communicated in the improved user interface, in conjunction with providing, in the improved user interface, an interactive user interface element for specifying the value with respect to the listing without receiving a request to search the listings of items in an additional user interface separate from the improved user interface.
. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 1, and similarly claims 8 and 13, recite "communicating, in the improved user interface, the importance of specifying the value in conjunction with providing, in the improved user interface, an interactive user interface element for specifying the value with respect to the listing without receiving a request to search the listings of items in an additional user interface separate from the improved user interface."  The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. 
As discussed above, the disclosure does not disclose any meaningful structure/algorithm explaining how one would communicate, in the improved user interface, the importance of specifying the value in conjunction with providing, in the improved user interface, an interactive user interface element for specifying the value with respect to the listing without receiving a request to search the listings of items in an additional user interface separate from the improved user interface.  For examination purposes, the Examiner has interpreted this limitation as merely communicating, in the improved user 
Claims 2-7 depend from claim 1 and thus inherit the deficiencies of claim 1. 
Claims 9-14 depend from claim 8 and thus inherit the deficiencies of claim 8. 
Claims 16-20 depend from claim 15 and thus inherit the deficiencies of claim 15. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1-7 are directed to a process; claims 8-14 are directed to a machine; and claims 15-20 are directed to a manufacture.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1, and similarly claims 8 and 15, recites the steps of: causing presentation of an improved user for managing listings of items, the causing including: identifying that an importance of specifying a value of an attribute for an item has transgressed an importance  without receiving a request to search the listings of items -- these claims relate to certain methods of organizing human activity, particularly commercial interactions including advertising, marketing, and sales activities/behaviors.  Additionally, these steps relate to mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information.
The limitations of the claims are not indicative of integration into a practical application. Taking the independent claim elements separately, the additional elements of performing the steps via one or more computer processors, one or more computer memories, a client device, an improved user interface, a network-based publication system, an interactive user interface element, and an additional user interface separate from the improved user interface -- merely implements the abstract idea on a computer environment. The remaining claim limitations recited in dependent claims merely narrow the abstract idea and do not recite further additional elements. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  Thus, claims 1-20 are directed to an abstract idea. 
Further, regarding the independent claims, the technical elements of performing the steps via one or more computer processors, one or more computer memories, a client device, an improved user interface, a network-based publication system, an interactive user interface element, and an additional user interface separate from the improved user interface -- merely implement the abstract idea on a computer environment.  The dependent claims do not recite further technical elements. 
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than 
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hariharan (US Pat No 8,396,750).

As per claim 1, Hariharan teaches [a] method comprising: 
causing presentation, on a client device, of an improved user interface for managing listings of items on a network-based publication system, the causing including: (Hariharan: Fig. 2; Col. 7, Ln. 47 through Col. 8, Ln 61 (Referring next to FIG. 2, shown is one example of a user interface 179 (FIG. 1) denoted herein as user interface 179 a, that facilitates communication of recommendations 163 to an online merchant hosted on the server 103 (FIG. 1), for example, by a central entity. To this end, the seller network presence data 143 (FIG. 1) associated with such online merchant is stored in the data store 126 (FIG. 1) and provides the central entity with information from which it is determined whether the online merchant is operating in an optimal manner to maximize sales. To this end, the seller improvement engine 136 (FIG. 1) may review the seller network presence data 143 of all merchants to identify recommendations 163 that can be sent to each of the online merchants as deemed appropriate.); Col. 12, 
identifying that an importance of specifying a value of an attribute for an item has transgressed an importance threshold with respect to a probability of a transaction being completed with respect to a listing of the item; (Hariharan: Fig. 2; Col. 15, Ln. 25 through Col. 16, Ln. 16 (In particular, in box 473, the recommendation learning engine 139 examines sales transaction data 149 (FIG. 1) of all online merchants to identify if a trend exists. A trend may be specified based upon predefined criteria. For example, such criteria may employ thresholds that are applied to the sales activity over predefined time frames to identify products that are selling extraordinarily well or products that are selling poorly. Such trends may also comprise detecting either a positive or negative change in the sales of products across all online merchants within a given time frame. Ultimately, such identified trends may point to action that may be described in a recommendation to be presented to the online merchants to further enhance sales. In box 476, a predefined action is implemented if a given trend is identified. An action may comprise, for example, generating an output that alerts operators of the server 103 (FIG. 1) as to the existence of the trend or flagging data for further scrutiny. Further, actions may comprise automated generation of recommendations 163 (FIG. 1) stored in the data store 126 (FIG. 1) to employ by the seller improvement engine 136. For example, in situations where trends are automatically detected, a lookup table or other data structure may be employed to correlate one or more recommendations to the detected trend that may be presented to an online merchant. In addition, recommendations may be selected to present to online merchants automatically based upon a predetermined probability that such online merchants will implement the recommendations. Thus, more frequently implemented recommendations may be presented before less frequently implemented recommendations given that a recommendation is most 
identifying that the value for the attribute has not been specified with respect to the listing of the item; and (Hariharan: Fig. 2 (“Potential affiliations to add”; “Add keywords to 3 products” 206); Col. 5, Lns. 26-45 (The seller improvement engine 136 is implemented in the server 103 in order to identify at least a subset of the recommendations 163 that are applicable to the network presence of a given one of the online merchants. At any given time, each recommendation 163 may or may not have already been implemented at some point in the past with respect to the network presence of a given online merchant. The subset of recommendations 163 is then presented to the online merchant in an appropriate manner. Associated with each recommendation 163 presented is an implementation status. To this end, the seller improvement engine 136 determines the implementation status for each of the recommendations 163 identified in the subset that are applicable to the network presence of the respective online merchant before the recommendations 163 are presented. ); Col. 15, Ln. 25 through Col. 16, Ln. 16; Col. 11, Ln. 63 through Col. 12, Ln. 17 (In particular, commercial intelligence obtained from the sales of products by the online merchants as reflected in the sales transaction data 149 (FIG. 1) may indicate various affinities between sets of products that are often purchased together at the same time by customers. For example, 
communicating, in the improved user interface, the importance of specifying the value in conjunction with providing, in the improved user interface, an interactive user interface element for specifying the value with respect to the listing without receiving a request to search the listings of items in an additional user interface separate from the improved user interface. (Hariharan: Fig. 2 (209, 213); Col. 8, Lns. 16-62 (Associated with each of the recommendations 163 is an implementation status 203. The implementation status 203 indicates whether action has been taken to implement the recommendation 163. Also associated with each of the recommendations 163 is an explanation 206 that indicates the type of actions that may be taken with respect to a network presence of an online merchant to implement the recommendation 163. Alternatively, the explanation may indicate other information relating to the recommendation 163. Further, for a highlighted one of the recommendations 163, specific details describing the recommendation may be displayed in a “suggested action” box 209. The suggested action box 209 may include a link 213 or other component that may send the user through a predefined process to implement the highlighted recommendation 163. Such a process may be presented, for example, in the form of a wizard or other presentation as can be appreciated. The user interface 179 a also includes various buttons, links, or other graphical components that may be manipulated to generate further views of information relative to the recommendations 163. For example, a “potential impact” button 216 may be manipulated to generate a graph or chart of data that shows the potential impact upon sales of an online merchant after the implementation of a highlighted one of the recommendations 163. Such a potential impact may be identified by averaging the appropriate sales transaction data 149 (FIG. 1) associated with 

As per claim 2, Hariharan teaches wherein the causing of the presentation, on the client device, of the improved user interface occurs during a listing flow for the item, the listing flow being a series of steps in which a seller initiates a publishing of the listing of the item on the network-based publication system. (Hariharan: Fig. 7; Col. 12, Ln. 35 through Col. 13, Ln. 4(To begin, in box 323, the seller improvement engine 136 identifies recommendations 163 that have criteria that match or are otherwise applicable to the network presence of a designated online merchant. Thereafter, in box 326, a status of each of the identified recommendations 163 is determined with respect to the network presence of the designated online merchant. Next, in box 329, the seller improvement engine 136 encodes for display a presentation of the recommendations 163 to be sent to the online merchant. To this end, the display may comprise a user interface such as the user interface 179 a (FIG. 2) or other appropriate display as can be appreciated.), Fig. 11; Col. 14, Ln. 33 through Col. 15, Ln. 16(Beginning with box 433, a first primary product 303 offered by a given online merchant is designated for scrutiny. Thereafter, in box 436, it is determined whether there are any affinities or recommendations that may be made with respect to the designated primary product 303. For example, such affinities or recommendations may stem from commercial intelligence gained from the sales transaction data 149 of all of the merchants indicating that 

As per claim 3, Hariharan teaches wherein the identifying that the importance has transgressed the importance threshold and the causing of the presentation, on the client device, of the improved user interface occurs after the listings has been posted. (Hariharan: Fig. 7; Col. 12, Ln. 35 through Col. 13, Ln. 4(To begin, in box 323, the seller improvement engine 136 identifies recommendations 163 that have criteria that match or are otherwise applicable to the network presence of a designated online merchant. Thereafter, in box 326, a status of each of the identified recommendations 163 is determined with respect to the network presence of the designated online merchant. Next, in box 329, the seller improvement engine 136 encodes for display a presentation of the recommendations 163 to be sent to the online merchant. To this end, the display may comprise a user interface such as the user interface 179 a (FIG. 

As per claim 4, Hariharan teaches, wherein the identifying that the importance has transgressed the importance threshold is based on an identification of a trend in a plurality of transactions pertaining to a type of the item over a configurable time period. (Hariharan: Fig. 2; Col. 15, Ln. 25 through Col. 16, Ln. 16 (In particular, in box 473, the recommendation learning engine 139 examines sales transaction data 149 (FIG. 1) of all online merchants to identify if a trend exists. A trend may be specified based upon predefined criteria. For example, such criteria may employ thresholds that are applied to the sales activity over predefined time frames to identify products that are selling extraordinarily well or products that are selling poorly. Such trends may also comprise detecting either a positive or negative change in the sales of products across all online merchants within a given time frame. Ultimately, such identified trends may point to action that may be described in a recommendation to be presented to the online merchants to further enhance sales. In box 476, a predefined action is implemented if a given trend is identified. An action may comprise, for example, generating an output that alerts operators of the server 

As per claim 5, Hariharan teaches wherein the communicating of the importance of specifying the value includes presenting a ranking of attributes pertaining to the item with respect to the probability of the transaction being completed with respect to the listing of the item. (Hariharan: Fig. 1; Fig. 2; Col. 15, Ln. 25 through Col. 16, Ln. 16 (In box 476, a predefined action is implemented if a given trend is 

As per claim 7, Hariharan teaches
identifying a value of a first attribute of a first item in a first listing; (Hariharan: Fig. 2; Col. 15, Ln. 25 through Col. 16, Ln. 16 (In particular, in box 473, the recommendation learning engine 139 examines sales transaction data 149 (FIG. 1) of all online merchants to identify if a trend exists. A trend may be specified based upon predefined criteria. For example, such criteria may employ thresholds that are 
identifying a first plurality of listings from the listings of items based on the value of the first attribute of the first item; ((Hariharan: Fig. 2; Col. 15, Ln. 25 through Col. 16, Ln. 16 (In particular, in box 473, the recommendation learning engine 139 examines sales transaction data 149 (FIG. 1) of all online merchants to identify if a trend exists. A trend may be specified based upon predefined criteria. For example, such criteria may employ thresholds that are applied to the sales activity over predefined time frames to identify products that are selling extraordinarily well or products that are selling poorly. Such trends may also comprise detecting either a positive or negative change in the sales of products across all online merchants within a given time frame. Ultimately, such identified trends may point to action that may be described in a recommendation to be presented to the online merchants to further enhance sales. In box 476, a predefined action is implemented if a given trend is identified. An action may comprise, for example, generating an output that alerts operators of the server 103 (FIG. 1) as to the existence of the trend or flagging data for further scrutiny. Further, actions may comprise automated generation of recommendations 163 (FIG. 1) stored in the data store 126 (FIG. 1) to employ by the seller improvement engine 136. For example, in situations where trends are automatically detected, a lookup table or other data structure may be employed to correlate one or more recommendations to the detected trend that may be presented to an online merchant. In addition, recommendations may be selected to present to online merchants automatically based upon a predetermined probability that such online merchants will implement the recommendations. Thus, more frequently implemented recommendations may be presented before less frequently implemented recommendations given that a recommendation is most useful if or when implemented. In addition, other actions may be taken. Thereafter, this portion of the recommendation learning engine 139 ends as shown.); Col. 11, Ln. 63 through Col. 12, Ln. 17 (In particular, commercial intelligence obtained from the sales of products by the online merchants as reflected in the sales transaction data 149 (FIG. 1) may indicate various affinities between sets of products that are often purchased together at the same time by customers. For example, it may be determined by viewing the various sales transaction data 149 that a predefined percentage of customers that purchase a first product may also purchase a second product. Such trends may be employed to 
accessing demand data from the first plurality of listings; ((Hariharan: Fig. 2; Col. 15, Ln. 25 through Col. 16, Ln. 16 (In particular, in box 473, the recommendation learning engine 139 examines sales transaction data 149 (FIG. 1) of all online merchants to identify if a trend exists. A trend may be specified based upon predefined criteria. For example, such criteria may employ thresholds that are applied to the sales activity over predefined time frames to identify products that are selling extraordinarily well or products that are selling poorly. Such trends may also comprise detecting either a positive or negative change in the sales of products across all online merchants within a given time frame. Ultimately, such identified trends may point to action that may be described in a recommendation to be presented to the online merchants to further enhance sales. In box 476, a predefined action is implemented if a given trend is identified. An action may comprise, for example, generating an output that alerts operators of the server 103 (FIG. 1) as to the existence of the trend or flagging data for further scrutiny. Further, actions may comprise automated generation of recommendations 163 (FIG. 1) stored in the data store 126 (FIG. 1) to employ by the seller improvement engine 136. For example, in situations where trends are automatically detected, a lookup table or other data structure may be employed to correlate one or more recommendations to the detected trend that may be presented to an online merchant. In addition, recommendations may be selected to present to online merchants automatically based upon a predetermined probability that such online merchants will implement the recommendations. Thus, more frequently implemented recommendations may be presented before less frequently implemented recommendations given that a recommendation is most useful if or when implemented. In addition, other actions may be taken. Thereafter, this portion of the recommendation learning engine 139 ends as shown.); Col. 11, Ln. 63 through Col. 12, Ln. 17 (In particular, commercial intelligence obtained 
determining, using the demand data, an impact of a second attribute from the first plurality of listings on the probability of the transaction being completed with respect to the first listing; ((Hariharan: Fig. 2; Col. 15, Ln. 25 through Col. 16, Ln. 16 (In particular, in box 473, the recommendation learning engine 139 examines sales transaction data 149 (FIG. 1) of all online merchants to identify if a trend exists. A trend may be specified based upon predefined criteria. For example, such criteria may employ thresholds that are applied to the sales activity over predefined time frames to identify products that are selling extraordinarily well or products that are selling poorly. Such trends may also comprise detecting either a positive or negative change in the sales of products across all online merchants within a given time frame. Ultimately, such identified trends may point to action that may be described in a recommendation to be presented to the online merchants to further enhance sales. In box 476, a predefined action is implemented if a given trend is identified. An action may comprise, for example, generating an output that alerts operators of the server 103 (FIG. 1) as to the existence of the trend or flagging data for further scrutiny. Further, actions may comprise automated generation of recommendations 163 (FIG. 1) stored in the data store 126 (FIG. 1) to employ by the seller improvement engine 136. For example, in situations where trends are automatically detected, a lookup table or other data structure may be employed to correlate one or more recommendations to the detected trend that 
identifying that an importance of specifying a value of the second attribute for the first item has transgressed an importance threshold with respect to the probability of the transaction being completed with respect to the first listing; ((Hariharan: Fig. 2; Col. 15, Ln. 25 through Col. 16, Ln. 16 (In particular, in box 473, the recommendation learning engine 139 examines sales transaction data 149 (FIG. 1) of all online merchants to identify if a trend exists. A trend may be specified based upon predefined criteria. For example, such criteria may employ thresholds that are applied to the sales activity over predefined time frames to identify products that are selling extraordinarily well or products that are selling poorly. Such trends may also comprise detecting either a positive or negative change in the sales of products across all online merchants within a given time frame. Ultimately, such identified trends may point to action that may be described in a recommendation to be presented to the online merchants to further enhance sales. 
identifying that the value for the second attribute of the first item has not been specified with respect to the first listing of the first item; (Hariharan: Fig. 2 (“Potential affiliations to add”; “Add keywords to 3 products” 206); Col. 5, Lns. 26-45 (The seller improvement engine 136 is implemented in the server 103 in order to identify at least a subset of the recommendations 163 that are applicable to the network 
communicating, in the improved user interface, the importance of specifying the value of the second attribute of the first listing; (Hariharan: Fig. 2 (209, 213); Col. 8, Lns. 16-62 (Associated with each of the recommendations 163 is an implementation status 203. The implementation status 203 indicates whether action has been taken to implement the recommendation 163. Also associated with each of the recommendations 163 is an explanation 206 that indicates the type of actions that may be taken with respect to a network presence of an online merchant to implement the recommendation 163. Alternatively, the explanation may indicate other information relating to the recommendation 163. Further, for a highlighted one of the recommendations 163, specific details describing the recommendation may 
determining, using the demand data and the value of the second attribute of the first listing, an impact of a third attribute from the first plurality of listings on the probability of the transaction being completed with respect to the first listing; and (Hariharan: Fig. 2; Col. 15, Ln. 25 through Col. 16, Ln. 16 (In particular, in box 473, the recommendation learning engine 139 examines sales transaction data 149 (FIG. 1) of all online merchants to identify if a trend exists. A trend may be specified based upon predefined criteria. For example, such criteria may employ thresholds that are applied to the sales activity over predefined time frames to identify products that are selling extraordinarily well or products that are 
AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4Application Number: 16/675,897Dkt: 2043.M20US 1Filing Date: November 6, 2019updating the interactive user interface element to indicate the third attribute. (Hariharan: Fig. 2 (“Potential affiliations to add”; “Add keywords to 3 products” 206); Col. 5, Lns. 26-45 (The seller improvement engine 136 is implemented in the server 103 in order to identify at least a subset of the recommendations 163 that are applicable to the network presence of a given one of the online merchants. At any given time, each recommendation 163 may or may not have already been implemented at some point in the past with respect to the network presence of a given online merchant. The subset of recommendations 163 is then presented to the online merchant in an appropriate manner. Associated with each recommendation 163 presented is an implementation status. To this end, the seller improvement engine 136 determines the implementation status for each of the recommendations 163 identified in the subset that are applicable to the network presence of the respective online merchant before the recommendations 163 are presented. ); Col. 15, Ln. 25 through Col. 16, Ln. 16; Col. 11, Ln. 63 through Col. 12, Ln. 17 (In particular, commercial intelligence obtained from the sales of products by the online merchants as reflected in the sales transaction data 149 (FIG. 1) may indicate various affinities between sets of products that are often purchased together at the same time by customers. For example, it may be determined by viewing the various sales transaction data 149 that a predefined percentage of customers that purchase a first product may also purchase a second product. Such trends may be employed to improve the product offerings of various online merchants as presented in the user interface 179 e. In particular, each product currently offered by an online merchant may be presented as a primary product 303 in a user interface 179 e with affinity products 306 displayed in association with the respective primary product 303, along with a percentage of times the affinity products 306 are purchased when the primary product 303 is purchased. To the extent that there are many primary products 303 to be depicted, a window may be provided that allows a user to scroll down through the various primary products 303 to identify all of the affinity products 306 to be offered.); Col. 9, Lns. 62-67)

As per claims 8-12 and 14, these claims are substantially similar to claims 1-5 and 7, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

As per claims 15-19, these claims are substantially similar to claims 1-5, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan in view of Thakur (US Pat No 8,700,651).

As per claim 6, Hariharan teaches wherein the causing publication further comprises inferring a set of possible values for the attribute based on other values specified for other attributes in the listing of the item, and wherein the interactive user interface element facilitates selection of one of the possible values as the value for the attribute of the item, (Hariharan: Fig. 2; Col. 11, Ln. 63 through Col. 12, Ln. 17 (In particular, commercial intelligence obtained from the sales of products by the online merchants as reflected in the sales transaction data 149 (FIG. 1) may indicate various affinities between sets of products that are often purchased together at the same time by customers. For example, it may be determined by viewing the various sales transaction data 149 that a predefined percentage of customers that purchase a first product may also purchase a second product. Such trends may be employed to 
 Hariharan does not explicitly disclose the following known technique which is taught by Thakur:
wherein at least one of the other values is an image specified for an image attribute of the item and the inferring is based on identification of features included in the image.  (Thakur: Figs. 2-3; Col. 6, Ln. 19 through Col. 9, Ln. 7 (From operation 202, the routine 200 proceeds to operation 204, where the seller feed processing module 106 determines those items in the item details that do not have image data identifying at least one image specified for the item for inclusion in the missing images report 132. For example, the seller feed processing module 106 may identify those items specified in the seller feed 108 that have otherwise been successfully processed and validated and for which listings have been generated in the listings data 124, but that do not include any item images. The routine 200 proceeds from operation 204 to operation 206, where the seller feed processing module 106 searches the image index 134 for images related to each item with missing image data. The seller feed processing module 
This known technique is applicable to the method of Hariharan as they both share characteristics and capabilities, namely, they are directed to suggestions for seller listings. 
One of ordinary skill in the art would have recognized that applying the known technique of Thakur would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Thakur to the teachings of Hariharan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such image features into similar methods.  Further, applying the at least one of the other values is an image specified for an image attribute of the item and the inferring is based Hariharan would have been recognized by those of ordinary skill in the art as resulting in an improved method that would generate much higher click-through rates from search results to item detail/purchase pages for items having one or more images than items without images (Thakur: Col. 15-62).

As per claim 13 and 20, these claims are substantially similar to claim 6 and are therefore rejected in the same manner as this claim, as set forth above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lopez (US Pat No 8,620,768) – suggesting item prices using item attributes specific to an item classification
Kotas (US PGP 2003/0204449) -- user wishing to sell a product can browse to an existing description of the product in an electronic catalog and then select an option to create a corresponding listing
Business Wire. Refrigerators product category report determines motivations for purchasing A particular brand. (2008, Mar 14). Retrieved from https://dialog.proquest.com/professional/docview/1072667937?accountid=131444

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625